Citation Nr: 0710238	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  98-19 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than February 
11, 1998, for the assignment of a 60 percent disability 
evaluation for service-connected bilateral hearing loss.

2.  Entitlement to an effective date earlier than August 18, 
2000, for the assignment of a 100 percent disability 
evaluation and special monthly compensation for service-
connected bilateral hearing loss.  

3.  Entitlement to an initial compensable evaluation for 
postoperative scar of the left ankle.

4.  Entitlement to an effective date earlier than December 
13, 1999, for service connection and the assignment of a 
noncompensable evaluation for postoperative scar of the left 
ankle.

5.  Entitlement to a rating in excess of 20 percent for 
postoperative open reduction of a left ankle fracture with 
degenerative changes.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to June 
1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that assigned a 60 percent disability evaluation for 
bilateral hearing loss effective February 11, 1998.  

The veteran disagreed with the evaluation assigned and the 
effective date and perfected his appeal.  During the pending 
appeal, in a rating decision in April 2004, the RO assigned a 
100 percent disability evaluation and special monthly 
compensation for bilateral hearing loss effective from August 
18, 2000.  Accordingly, as the veteran is now in receipt of 
the maximum rating for bilateral hearing loss, the issue of 
an increased rating for bilateral hearing loss is not before 
the Board.  However, the issue of entitlement to an effective 
date earlier than February 11, 1998, for the 60 percent 
rating remains before the Board.

In October 2004, the veteran disagreed with the effective 
date assigned for the 100 percent disability evaluation with 
special monthly compensation for bilateral hearing loss.  

This matter also arises from a September 2002 rating decision 
wherein the veteran was granted entitlement to service 
connection for postoperative scar of the left ankle and 
assigned a zero percent disability evaluation effective 
December 13, 1999.  The veteran disagreed with the evaluation 
assigned and the effective date.

In addition, the veteran has filed a notice of disagreement 
and substantive appeal with respect to issues decided in a 
February 2003 rating decision and has inquired as to why the 
appeal was not forwarded to the Board.  These issues have not 
been certified to the Board.  It appears that the substantive 
appeal received in October 2004 was not timely filed and this 
is referred to the RO for adjudication of timeliness of 
receipt of the substantive appeal.  

In addition, the Board notes that although a statement of the 
case was issued in May 2004 by the Atlanta RO pertinent to 
the appeal of the February 2003 rating decision, it did not 
include the issue of entitlement to an increased rating for 
postoperative open reduction of a left ankle fracture with 
degenerative changes that was included in the March 2003 
notice of disagreement.  That issue will be addressed in the 
remand section below.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The veteran has submitted a notice of disagreement to several 
issues decided by the RO for which a statement of the case 
has not been issued.  

After receiving notice in October 2002 of a rating decision 
wherein the RO granted entitlement to service connection for 
postoperative scar of the left ankle and assigned a zero 
percent evaluation effective December 13, 1999, the veteran 
submitted a notice of disagreement in October 2002 as to the 
evaluation and effective date assigned.  

After receiving notice in February 2003 of a rating decision 
wherein the RO continued a 20 percent disability evaluation 
for postoperative open reduction of a left ankle fracture 
with degenerative changes, the veteran submitted a notice of 
disagreement with the denial of an increased rating for his 
residuals of left ankle fracture and other issues.  Although 
the RO issued a statement of the case in May 2004, the issue 
of entitlement to a rating in excess of 20 percent for 
postoperative open reduction of a left ankle fracture with 
degenerative changes was not included.

As mentioned previously, in a rating decision in April 2004, 
the RO assigned a 100 percent evaluation and special monthly 
compensation for bilateral hearing loss effective from August 
18, 2000.  After notice of the rating decision, in September 
2004, the veteran submitted a notice of disagreement to the 
effective date assigned for the 100 percent evaluation and 
special monthly compensation.  

The filing of a NOD initiates the appeal process.  Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995).  It does not appear 
that a statement of the case (SOC) has been issued with 
respect to the aforementioned issues.  Accordingly, because a 
timely NOD regarding these issues has been submitted, a 
remand is required in order for the RO to provide the veteran 
a SOC.  The United States Court of Appeals for Veterans 
Claims has held that, when a notice of disagreement has been 
timely filed, the Board should remand, rather than refer, the 
issue to the RO for the issuance of a SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999); 38 U.S.C.A. § 7105(d)(1) (West 
2002).

With regard to the issue of entitlement to an earlier 
effective date for a 60 percent disability evaluation for 
bilateral hearing loss, the Board finds that this claim is 
inextricably intertwined with the issue of entitlement to an 
earlier effective date for a 100 percent disability rating 
with special monthly compensation for bilateral hearing loss.  
The appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Accordingly, the issue of an earlier effective date 
for a 60 percent disability evaluation for bilateral hearing 
loss will be remanded for consideration following the 
development as to an earlier effective date for a 100 percent 
disability evaluation with special monthly compensation for 
bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC regarding the issues of 
(1) entitlement to an initial compensable 
evaluation for postoperative scar of the 
left ankle; (2) entitlement to an 
effective date earlier than December 13, 
1999, for service connection and the 
assignment of a noncompensable evaluation 
for postoperative scar of the left ankle; 
(3) entitlement to a rating in excess of 
20 percent for postoperative open 
reduction of a left ankle fracture with 
degenerative changes; and (4) entitlement 
to an effective date earlier than August 
18, 2000, for the assignment of a 100 
percent disability evaluation and special 
monthly compensation for bilateral hearing 
loss.  The appellant and his 
representative are hereby notified that, 
following the receipt of a SOC concerning 
these issues, a timely substantive appeal 
must be filed for each issue if appellate 
review by the Board is desired.

2.  After completion of the above, 
readjudicate the issue(s) on appeal.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

